While concurring generally, the following considerations influence, in a measure, my conclusion.
The legislative journals show prima facie that the Act challenged in this proceeding was duly enacted, that is to say, that the constitutional requirements in the passage of the Act were in all respects complied with. But it is contended that the journals record the time of convening and the time of adjournment of the sessions in which the Act was passed by the respective legislative bodies, and that giving to these entries the quality of unimpeachability results inevitably in the conclusion that what the journals record as having occurred could not have been done, and cannot therefore be true, because it was physically impossible to have done all that is recorded in the journals as having been done within the time intervening between the indicated hours of convening and adjourning. *Page 375 
Specifically it is alleged that on the day the challenged Act was passed by the House of Representatives the House adjourned at 6 o'clock P. M. until 8:15 P. M. and reconvened at 8 o'clock p. m. and again adjourned at 10:15 P. M.; that between the hours of 8 o'clock P. M. or 8:15 P. M. and 10:15 P. M., the hour of adjournment, the session at which the Act was passed by the House, "it was a physical impossibility" to do all that was recorded in the House Journal as having been done, and therefore, "that the entries in the said journal of the said night session of May 24, 1923, were false and untrue and shown on the face of said journal to be false and untrue;" that on the day the Act was passed by the Senate the Senate convened at 8 o'clock P. M. and adjourned at 9:17 P. M.; that between the hours of 8 o'clock P. M. and 9:17 P. M., the session at which the Act was passed by the Senate, "it was a physical impossibility" to do all that was recorded in the Senate Journal as having been done, and, therefore, "that the entries in the said Senate Journal of the night session of May 25, 1923, are false and untrue and shown on the face of said journal to be false and untrue."
The significant journal entries are of two classes, one of things mandatorily required by the Constitution to be done in the passage of an Act through the Legislature, namely, the reading of the proposed Act "by its sections" on its second reading and on its final passage, unless on its second reading two-thirds of the members present shall deem it expedient to dispense with this rule; and the taking of the votes by yeas and nays on final passage of the bill (Sec. 17, Art. 3, Const. of Fla.); the other of things not required by the Constitution to be done, namely, indicating the hours of convening and adjourning of the respective houses of the Legislature. If the first is not done, the bill is not passed. But the second may be entirely omitted without in anywise affecting the validity of the action taken for the reason *Page 376 
that the hours of convening and adjourning of a legislative day or session are not material.
The Constitution requires that each house shall keep a journal of "its own proceedings." (Sec. 12, Art. 3, Const.) The "journal" is a "daily record" of the "proceedings" of the House. Amos v. Mosley, 74 Fla. 555, 77 South. Rep. 619. Where journal entries of "legislative proceedings are explicit and conflict even with legislative acts regularly authenticated, the journals are controlling. State ex rel. v. Green, 36 Fla. 154, 18 South. Rep. 334. My thought is that journal entries of things done in compliance with mandatory constitutional requirements in order to give validity to the Act cannot be impeached or rendered nugatory by other journal entries not required to be made and not material, and in the absence of which the validity of the Act would be in no wise affected.